Appeals from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered January 30, 2014. The order denied the motions of defendants to dismiss the complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 19, 2015, and filed in the Erie County Clerk’s Office on February 20, 2015,
It is hereby ordered that said appeal taken by defendants McGraw-Hill Companies, Inc., doing business as Standard and Poor’s Ratings Services, and Standard & Poor’s Financial Services LLC is unanimously dismissed upon stipulation and the order is modified on the law by granting that part of the motion of defendant Moody’s Investors Services, Inc. seeking dismissal of the second cause of action against it and dismissing that cause of action against it and as modified the order is affirmed without costs.
Same memorandum as in M&T Bank Corp. v McGraw-Hill Cos., Inc. ([appeal No. 1] 126 AD3d 1414 [2015]).
Present— Scudder, P.J., Centra, Lindley, Sconiers and DeJoseph, JJ.